Per Curiam.
1. The preliminary evidence was sufficient to admit proof of statements of the deceased as dying declarations. Furthermore, the statements were not prejudicial to the movant, since they did not in any way tend to prove his guilt, showing only that the deceased was killed by Marvin Honea, about which there was no issue, and the complicity of the movant being dependent solely on other evidence.
2. Marvin Honea, who had been previously tried and convicted and was under a sentence, was introduced as a witness for the State, and on *876cross-examination was asked the following questions: (1) “Are you preparing to meet your God?” (2) “The only people that can save you now from the electric chair is the solicitor-general’s office or the Governor of the State of Georgia. Isn’t that true?” The court refused to allow the witness to answer these questions, and the movant assigned these rulings as error. It does not appear that any substantial right of the movant was violated, and these assignments do not show cause for a reversal. Code, § 38-1705; City Bank of Macon v. Kent, 57 Ga. 283 (16); McCray v. State, 134 Ga. 416 (4) (68 S. E. 62, 20 Ann. Cas. 101); Eugee v. State, 159 Ga. 604 (5) (126 S. E. 471).
No. 10971.
July 11, 1936.
Arthur W. Powell, for plaintiff in error.
M. J. Yeomans, attorney-general, John A. Boylcin, solicitor-general, J. W. LeCraw, B. D. Murphy, G. L. Goode, and E. J. Glower, contra.
3. The general grounds of the motion for a new trial are not insisted on. The court did not err in overruling the motion.

Judgment affirmed.


All the Justices concur, except Russell, O. J., who dissents.